DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2020 has been entered.
The RCE filing amends claim 2.
Claim 1 has been cancelled.
Claims 22-25 have been added.
Claims 2-25 are pending with claims 8-21 being withdrawn to the non-elected groups.
Claims 2-7 and 22-25 are pending and have been considered on the merits herein.
Election/Restrictions
Newly submitted claims 22-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 22-25 are the subject matter of species not elected in the original restriction of March 9, 2018.  For this reason, they are deemed independent and distinct from the species elected and prosecuted since.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 2-7 are considered on the merits herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HADAR et al (US PG PUB 2011/0025130), in view of ZHANG et al (US PG PUB 2009/0284232).


ZHANG et al teaches a solar module system 204 in figure 3 comprising switching circuitry, just as in HADAR et al.  ZHANG et al is configured to utilize a central control module 125 (interpreted to be part of the module decoupling device) which communicates with individual control modules on each solar module to enable removal two or more solar modules (paragraph 65) from the string of modules 102d/e/f, as shown in figure 1 and discussed in paragraphs 29-33.  This operation occurs during open circuit configuration (314 closed, 310b/310c open in figure 3, paragraph 55) in response to measured voltage.  Paragraph 33 further details the use of a 

At the time of filing, it would have been obvious to utilize a centralized control mechanism that enables decoupling of multiple modules, as in ZHANG et al, to enable control over the modules of the strings of HADAR et al, so as to allow for collective control for desired string output to be realized.  While the above position renders the claimed invention obvious, the claim language is directed to an apparatus claim, not a method, and therefore it is the structure that differentiates the claim from the prior art, not the functionality (MPEP 2114).  The same structural components are present in the device of modified HADAR et al as in the instant application.  It is the position of the examiner, the device of modified HADAR et al is capable of performing the claimed functionality, fulfilling the apparatus claim as written.

Regarding claims 3 and 4, both HADAR et al and ZHANG et al address the measuring of the string voltage (HADAR et al paragraphs 25 and 82, ZHANG et al, Vout, figure 3) with HADAR et al expressly disclosing the ability to compare voltage values in the above citation.  However, the claimed values do not reflect a structure within the apparatus, but rather an intended designation or functional description of the device.  These claimed values do not structurally differentiate the claim from the prior art.  The device of modified HADAR et al is capable of performing the claimed comparisons and readings fulfilling the claim.

Regarding claim 7, the decoupling functionality is provided by the LMU and controller in HADAR et al and the central control system of ZHANG et al.  Figures 2, 3, and 5-7 of HADAR et al show the LMU to be attached external to the solar module, rendering a device capable of 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2 and its dependents have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        02/10/2021


/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        2/11/2021